Case 19-21459-jra Docé6 Filed 06/12/19 Page1of 35

Fill in this TUE ced to eet your case:

      

Debtor 1 Gladen Bates

   

 

   
       
 

First Name Middle Name Last Name
Debtor 2 Freda Bates
(Spouse if, filing) First Name Middle Name Last Name

 

      
      
 
 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

  

Case number
(if known)

 

 
 

1 Check if this is an
amended filing

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

@ Summarize Your Assets

 

 

“Yourassets
Value of what you own | ..:

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B..... .eescsescseseecccsesssssnsesssnsessesseesecseessesessessusstesevseseessesassnsaesaens $ 38,000.00
1b. Copy line 62, Total personal property, from Schedule A/B.....sceccscsecssssssessssssssusssssascesessecsisosssessnsecesssauesevenveneavenseens $ 5,800.00
1c. Copy line 63, Total of all property on Schedule A/B......cessssecsesssescesessssessusssssesuessesnssecsnsessesessesscsecsesarsseravssaeaseraees $ 43,800.00

# Summarize Your Liabilities

 

“Your liabilities
“Amount you.owe oo.

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 35,000.00
38. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F..cccsccssssesecesesesesseees $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/Fuscucecsseseeees $ 69,079.00
Your total liabilities | $ 104,079.00

 

 

 

= Summarize Your Income and Expenses

 

 

4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of SCHEQUIO Miscecceccscssssssrsscssesscesvecarscssssesescsesseseccavscevsssssvessasenene $ 2,850.67

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 226 Of SCHECUIC Jicisccceccscsssescesssscsssesesrsrststsestacssssssetssesvaseasasaraee $ 2,207.00

4 Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
O_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

HW Yes
7. What kind of debt do you have?

Mm Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page 2 of 35

Debtor1 Gladen Bates

Debtor2 Freda Bates Case number (if known)

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form

 

 

 

 

 

 

 

 

 

 

122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. 2,186.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
.Erom Part 4 on Schedule E/F, copy the following: |
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 9,435.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) 0.00
Qf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +§ 0.00
9g. Total. Add lines 9a through 9f. 9,435.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page 3 of 35

aT TRIE MCT UP URC CUA Koll case and this filing: ©

Debtor 1 Gladen Bates

First Name Middle Name Last Name

Debtor 2 Freda Bates
(Spouse, if filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number Cl Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question,

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.
Bi ves, Where is the property?

 

 

 

 

 

141 What is the property? Check all that apply
1016 E. 36th Ave. lm Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description unit buildi the amount of any secured claims on. Schedule D:
| buil
oO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Condominium or cooperative
Oo
1 Manufactured or mobile home
Current value of the Current value of the
Gary IN 46409-0000 0 Land entire property? portion you own?
City State ZIP Code [1 Investment property $38,000.00 $38,000.00
O1 Timeshare Describe the nature of your ownership interest
[1 Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
C1 Debtor 1 only Tenants by Entireties
Lake C1 debtor 2 only
County MI Debtor 1 and Debtor 2 only

Check if this is community property
[1 Atleast one of the debtors and another Oo (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for

pages you have attached for Part 1. Write that nUMber Nere.......essesssssecnteacessteessescetessecseseeseneaeiesesenenetes => $38,000.00

 

 

 

Ff Describe Your Vehicles

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page 4 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

C] No
Mi Yes
. . Pontiac ; Do not deduct secured claims or exemptions. Put

3.1. Make: ‘ Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: Vibe O Debtor 1 only Creditors Who Have Claims Secured by Property.
Year:

a O Debtor 2 only Current value of the Current value of the
Approximate mileage: 100,000 ag Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: CO At least one of the debtors and another
C1 Check if this is community property $1 ,500.00 $1 500.00

 

 

 

(see Instructions)

 

 

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal! watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
‘pages you have attached for Part 2. Write that NUMbEr Here... ..cssscssseseecsrsseneesesseveeesssseseeesensserseneseenaesnesensenee => $1,500.00

 

 

 

    

igaena Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

ONo
Ml Yes. Describe...

 

| Household furniture & appliances $2,000.00

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games

ONo
Bi Yes. Describe...

 

Misc. electronics including TV & computer equipment | $1,000.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
BNo
Cl Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

BNo
O Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

[LI No
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page5of 35

Debtor 4 Gladen Bates
Debtor 2 Freda Bates Case number (if known)

 

Ml Yes. Describe...

 

 

 

 

[4 handgun $100.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
ONo
E Yes. Describe.....
| Wearing apparel | $300.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

ONo
I Yes. Describe...

 

| Wedding rings and misc. jewelry $700.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

MNo
O Yes. Describe.....

14. Any other persona! and household items you did not already list, including any health aids you did not list
BNo
Cl Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that NUMber Nere oo... cecsecseessssessescsscescessennecusessusscessesaeseesesenvenecensare $4,100.00

 

 

 

  

I Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

BNo

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

MH Yes Institution name:

Checking and
17.1. savings Members Advantange CU $200.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

BNo
Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page 6 of 35

Debtori1 Gladen Bates
Debtor 2 Freda Bates Case number (if known)

 

O Yes. Give specific information about them...
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

MI No

CI Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HNo

[7] Yes. List each account separately,
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

BNo
TI] Ves. veeccesccccsssssees Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo
O Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HB No
C Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

BNo
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

BNo
[] Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
HNo
O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

MNo
C1 Yes. Give specific information...

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page 7 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates Case number (if known)

 

30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo
0] Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Bo

CO Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNo
C1 Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

EB No
CO] Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
EI No
01 Yes. Describe each claim.........

35. Any financial assets you did not already list
No
O] Yes. Give specific information..

 

36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

 

 

 

 

 

 

 

for Part 4. Write that nUMber Nere... eesti ceeee entree nen ee ene ee nod aneeeceesneenissaedancaderecensedeeneeesasensesanseneees $200.00
2 Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
Bi No. Go to Part 6.
C1 yes, Go to line 38.
Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
HH No. Go to Part7.
D1 Yes. Go to line 47.
’ Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
BNo
C1 Yes. Give specific information.........
54, Add the dollar value of all of your entries from Part 7. Write that number here .........scsssscsecesssssees $0.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page 8 of 35

Debtor1 Gladen Bates
Debtor 2 Freda Bates Case number (if known)

 

List the Totals of Each Part of this Form

 

 

 

 

 

 

55. Part 1: Total real estate, line 2 oo... cesessceceseceseeeseeseecnensneeasseansceecsesesssesesaesessnssasseueasaseansususeseuesavavavaesesesaverana $38,000.00
56. Part 2: Total vehicles, line 5 $1,500.00

57. Part 3: Total personal and household items, line 15 $4,100.00

58. Part 4: Total financial assets, line 36 $200.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 671... $5,800.00 Copy personal property total $5,800.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $43,800.00
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Docé6 Filed 06/12/19 Page 9 of 35

Fill in this information to identify Non mer

Debtor 1 Gladen Bates
First Name Middle Name Last Name

Debtor 2 Freda Bates
{Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) 1 Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 419

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
B You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
[1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own .

Copy the value from Check only one box for each exemption.

Schedule A/B .
1016 E. 36th Ave. Gary, IN 46409 $38,000.00 my $38,600.00 Ind. Code § 34-55-10-2(c)(1)
Lake County ,
Line from Schedule A/B: 1.1 O 100% of fair market value, up to

any applicable statutory limit

 

2004 Pontiac Vibe 100,000 miles $1,500.00 i $1,500.00 lnd. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 3.1 , ,

 

XC 400% of fair market value, up to
any applicable statutory limit

 

Household furniture & appliances $2,000.00 $2,000.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 6.1 , ,

 

O 100% of fair market value, up to
any applicable statutory limit

 

 

Misc. electronics including TV & $1,000.00 i $1,000.00 Ind. Code § 34-55-10-2(c)(2)
computer equipment :
Line from Schedule A/B: 7.1 C1 100% of fair market value, up to

any applicable statutory limit

 

1 handgun $100.00 H $100.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 10.1

 

XC 100% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 10 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

Case number (if known)

 

Brief description of the property and line on Current value of the

Schedule A/B that lists this property

portion you own
Copy the value from

Amount of the exemption you claim

Check only one box for each exemption.

 

Specific laws that allow exemption

 

 

Schedule A/B
Wearing apparel $300.00 i $300.00 Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 11.1
[1 400% of fair market value, up to
any applicable statutory limit
Wedding rings and misc. jewelry $700.00 $700.00 ‘Ind. Code § 34-55-10-2(c)(2)
Line from Schedule A/B: 12.1
O 100% of fair market value, up to
any applicable statutory limit
Checking and savings: Members $200.00 i $200.00 ‘Ind. Code § 34-55-10-2(c)(3)
Advantange CU
Line from Schedule A/B: 17.1 C 400% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

O_ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Mm No
O No
Ol Yes

Official Form 106C

Schedule C: The Property You Claim as Exempt
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2 of 2
Best Case Bankruptcy

 
Case 19-21459-jra

Fill TRUM LUE Cer momo ret rr i

Debtor 1 Gladen Bates

Doc 6 Filed 06/12/19

 

First Name Middle Name Last Name

Debtor 2 Freda Bates

 

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
{if known)

 

 

Page 11 of 35

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

O Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

@ Yes. Fill in all of the information below.

EE List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

. . \ a \ Column A Column B Column C
2, List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. tf more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
24 Statebridge Company
‘ LLC Describe the property that secures the claim: $35,000.00 $38,000.00 $0.00
Creditor’s Name 1016 E. 36th Ave. Gary, IN 46409
5680 Greenwood Plaza Lake County
Blvd., Ste. 100 S
. As of th , the claim is:
Greenwood Village, co ae the date you file, the claim is: Check all that
80111 | Contingent
Number, Street, City, State & Zip Code Oo Unliquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
D1 Debtor 1 only Bl An agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
H pebtor 1 and Debtor 2 only O Statutory llen (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another =O Judgment llen from a lawsult
C1 Check if this claim relates to a 0 other (including a right to offset)
community debt
Date debt was incurred 2000 Last 4 digits of account number 3456
Add the dollar value of your entries in Column A on this page. Write that number here: $35,000.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $35,000.00

List Others to Be Notified for a Debt That You Already Listed

 

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 106D
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 12 of 35

Fill Ta Merete to identify alte Cer

Debtor 4 Gladen Bates

First Name Middle Name Last Name

Debtor 2 Freda Bates
(Spouse If, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) (1 Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

y List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
C1 No. Go to Part 2.

z Yes.

2, List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. if more than one creditor holds a particular clalm, list the other creditors in Part 3.

 

 

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
. Notice/Unk
24 Indiana Department of Revenue Last 4 digits of account number nown Unknown Unknown
Priority Creditor's Name
Bankruptcy Section - MS 108 When was the debt incurred?
Indiana Government Center North
100 North Senate Avenue, N240
Indianapolis, IN 46204
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. D1 contingent
C1 Debtor 1 only 1 unliquidated
Ci Debtor 2 only oO Disputed
a Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
CZ At least one of the debtors and another C1 Domestic support obligations
01 Cheek if this claim is for a community debt BB taxes and certain other debts you owe the government
Is the claim subject to offset? D1 claims for death or personal injury while you were intoxicated
BNo C1 other. Specify
C1 Yes
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 33307 Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 13 of 35

Debtor 1 Gladen Bates

Debtor2 Freda Bates Case number (if known)

 

Internal Revenue Service

Notice/Unk

Last 4 digits of account number nown

Unknown Unknown

 

 

Priority Creditor's Name
P.O. Box 7346

Philadelphia, PA 19101-7346
Number Street City State Zip Code

Who incurred the debt? Check one.
0 Debtor 1 only

C1 Debtor 2 only

_ Debtor 1 and Debtor 2 only

[7 At least one of the debtors and another

C1 Check if this claim is for a community debt

Is the claim subject to offset?

ml No
Cl Yes

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
oO Contingent
oO Unliquidated

Oo Disputed
Type of PRIORITY unsecured claim:

O Domestic support obligations
a Taxes and certain other debts you owe the government
C1 Claims for death or personal injury while you were intoxicated

C1 other. Specify

 

Income taxes

 

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

a Yes.

List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. if more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

Part 2.

41 Affinion Group

Nonpriority Creditor's Name
PO Box 11817
Newark, NJ 07101

3309

Last 4 digits of account number

When was the debt incurred?

Total claim

Notice/Unknown

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

DF] Debtor 1 only
C1 Debtor 2 only

I debtor 1 and Debtor 2 only

J At least one of the debtors and another

C1 Check if this claim is for a community

debt
Is the claim subject to offset?

Dino
0 Yes

As of the date you file, the claim is: Check all that apply

| Contingent
Oo Unliquidated

| Disputed
Type of NONPRIORITY unsecured claim:

CI Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not

report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts

Mi other. Specify collection

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 2 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 14 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alder HQ Last 4 digits of accountnumber 7848 $149.00
Nonpriority Creditor's Name
450 N 1500 W When was the debt incurred?
Orem, UT 84057
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1] Debtor 1 only oO Contingent
C1 Debtor 2 only C1 unliquidated
a Debtor 1 and Debtor 2 only oO Disputed
[Al Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community X Student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno 0 Debts to pension or profit-sharing plans, and other similar debts
oO Yes EE Other. Specify collection

4.3 Bionic Prosthetics and Orthotics Last 4 digits of account number 9937 $163.00
Nonpriority Creditor's Name
8695 Connectricut St., Ste E When was the debt incurred? 2018
Merrillville, IN 46410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
[J Debtor 1 only oO Contingent
C1 Debtor 2 only C1 unliquidated
@ Debtor 4 and Debtor 2 only Oo Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community D1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno O debts to pension or profit-sharing plans, and other similar debts
DO Yes i other. Specify med

44 Brown Tire Last 4 digits of account number 4604 $1,452.00
Nonpriority Creditor's Name
2404 Calumet Ave When was the debt incurred? 2018
Valparaiso, IN 46383
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
EE bebtor 1 only Oo Contingent
C1 Debtor 2 only CF unliquidated
C1 Debtor 1 and Debtor 2 only CO Disputed
DZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno C1 Debts to pension or profit-sharing plans, and other similar debts
Ci yes Hi other. Specify Consumer account

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 15 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

Cardiomed Specialists PC
Nonpriority Creditors Name

200 E. 86th Place
Merrillville, IN 46410-6258

 

Number Street City State Zip Code
Who incurred the debt? Check one.

DO Debtor 1 only
O Debtor 2 only
M Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

[1 Check if this claim is for a community
debt
Is the claim subject to offset?

Case number (if known)

 

$20.00

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
O Unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

C1 Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

MNo C1 Debts to pension or profit-sharing plans, and other similar debts
O ves Bl other. Specify med
4.6 Chase Bank Last 4 digits of account number Notice/Unknown

 

Nonpriority Creditor's Name
Customer Service

P.O. Box 15298
Wilmington, DE 19850-5298

 

Number Street City State Zip Code
Who incurred the debt? Check one.

D1 Debtor 1 only
C1 Debtor 2 only

IB bebtor 1 and Debtor 2 only

CZ At least one of the debtors and another

D1 Check if this claim is for a community
debt
Is the claim subject to offset?

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

Oo Unliquidated

M@ Disputed

Type of NONPRIORITY unsecured claim:
C1 Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

Bn C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes HH other. Specify fees
4.7 Comcast Last 4 digits of account number $989.00
Nonpriority Creditor's Name
P.O. Box 3002 When was the debt incurred?
Southeastern, PA 19398-3002
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only 1 contingent
@ Debtor 2 only DO unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CO Check if this claim is for a community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BA No C1 Debts to pension or profit-sharing plans, and other similar debts
C1] Yes Ml other. Specify collection
Officlal Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 16 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.8 Community Care Network Last 4 digits of accountnumber 1090 $160.00
Nonpriority Creditor's Name
SCH Patient Accounts When was the debt incurred? 2018
9660 Wicker Ave
Saint John, IN 46373
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 4 only D1 Contingent
C1 Debtor 2 only 0 unliquidated
WB Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is fora. community C1 Student loans
debt CQ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HENo CZ Debts to pension or profit-sharing plans, and other similar debts
O Yes MW other. Specify med
49 Consumer Cellular Last 4 digits of account number $122.00
Nonpriority Creditor's Name
7204 SW Durham Road, Suite 300 When was the debt incurred?
Portland, OR 97224-7574
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 pebtor 1 only O Contingent
C1 Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
0 Check if this claim is for a. community C1 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Ez No C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes MM other. Specify collection
41 “rt
0 Credit First NA Last 4 digits of account number 4376 $965.00
Nonpriority Creditor's Name
P.O. Box 81410 When was the debt incurred?
Cleveland, OH 44181-0410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
x Debtor 1 only CO Contingent
D1 Debtor 2 only O Unliquidated
CZ] Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No C Debits to pension or profit-sharing plans, and other similar debts
0 Yes WI other. Specify collection
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 17 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41 .

1 EPMG of Indiana Last 4 digits of account number $72.00
Nonpriority Creditor's Name
P.O. Box 96208 When was the debt incurred?
Oklahoma City, OK 73143-6208
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only C1] Contingent
C1 Debior 2 oniy 0 untiquidated
Bl debtor 1 and Debtor 2 only Oo Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C] student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes Ml other. Specify collecion

4.1 .

9 Fredd Construction Last 4 digits of account number 1688 $680.00
Nonpriority Creditor's Name
123 E Lake St When was the debt incurred? 2017
Bloomingdale, IL 60108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only oO Contingent
C1 Debtor 2 only D1 unliquidated
gz Debtor 1 and Debtor 2 only | Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C] Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno O Debts to pension or profit-sharing plans, and other similar debts
C1] Yes Mi other. Specify collection

44 :

3 Gary Fire Dept Last 4 digits of account number 1635 $89.00
Nonpriority Creditor's Name
825 Tech center Dr., Ste 200 When was the debt incurred? 2018
Columbus, OH 43230
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only D1 contingent
C1 Debtor 2 only [J Unliquidated
WB Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community [4] student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo [1 Debts to pension or profit-sharing plans, and other similar debts
[] Yes Ml other. Specify med

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankrupicy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 18 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41 :
4 Housecall Doctors, PC Last 4 digits of account number Notice/Unknown
Nonpriority Creditor's Name
8300 Broadway When was the debt incurred?
Merrillville, IN 46410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
DO Debtor 1 only oO Contingent
C1 Debtor 2 only C1 unliquidated
WM bebior 1 and Debtor 2 only CQ Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a. community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno C1 Debts to pension or profit-sharing plans, and other similar debts
D1 Yes BE other. Specify med
44 .
5 Indiana Dept. of Workforce Devel. Last 4 digits of account number $37,758.00
Nonpriority Creditor's Name
10 N. Senate Ave. When was the debt incurred?
Indianapolis, IN 46204
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only oO Contingent
Mi debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only C1 visputed
CZ at least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a. community D1 Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
Yes MI other. Specify Overpayment of benefits
44 :
3 Lakeshore Anesthesia, P.C. Last 4 digits of account number $63.00
Nonpriority Creditor's Name
1500 S. Lake Park Ave. When was the debt Incurred?
Hobart, IN 46342
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ci Debtor 1 only oO Contingent
C1] Debtor 2 only 1 unliquidated
I Debtor 4 and Debtor 2 only O Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student loans
debt a Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C1 Debis to pension or profit-sharing plans, and other similar debts
O yes I other. Specify collection
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 19 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1 :
7 Life DME Last 4 digits of account number 2387 $44.00
Nonpriority Creditor's Name
PO Box 71248 When was the debt incurred? 2018
Charlotte, NC 28272
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only oO Contingent
D1 Debtor 2 only 1 unliquidated
Bl Debtor 1 and Debtor 2 only | Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim is for a. community C1 student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HENo 0 Debis to pension or profit-sharing plans, and other similar debts
O yes WI other. Specify med
41 .
8 Lincare Inc. Last 4 digits of account number 3612 $44.00
Nonpriority Creditor's Name
P.O. Box 764 When was the debt incurred? ~ 2019
Sharon, PA 16146-0764
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
DO Debtor 1 only O Contingent
CZ) Debtor 2 only 01 unliquidated
Debtor 1 and Debtor 2 only | Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community O1 student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo 1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes IE other. Specify med
41 : . :
9 Lincoln Heritage Life Ins. Co. Last 4 digits of accountnumber 2462 $323.00
Nonpriority Creditor's Name
PO Box 53591 When was the debt incurred? 2019
Phoenix, AZ 85072
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
EB Debtor 4 only oO Contingent
C1 Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only Cj Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
DO Check if this claim is for a community C1 student loans
debt 1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CI Debs to pension or profit-sharing plans, and other similar debts
Oo Yes E Other, Specify collection
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 20 of 35

Debtor 1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42
0 Marram Health Centers Last 4 digits of account number 3484 $1 34.00
Nonpriority Creditor's Name
3229 Broadway, Ste. 205 When was the debt incurred? 2018
Gary, IN 46409
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O debtor 1 only oO Contingent
C1 Debtor 2 only 01 unliquidated
WH pebtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 Check if this claim is for a. community L] Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No O Debts to pension or profit-sharing plans, and other similar debts
CI Yes B other. Specify med
4.2 : .
1 Meth Hosp Cardiographics LLC Last 4 digits of account number . 0413 $22.00
Nonpriority Creditor's Name
55 E. 86th Ave.,, Ste. A When was the debt incurred? 2017
P.O. Box 10645
Merrillville, IN 46411-0645
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only O Contingent
C1 Debtor 2 only D1 unliquidated
Hi Debtor 1 and Debtor 2 only O Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O1 Cheek if this claim is for a community CI student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HA No C1 Debts to pension or profit-sharing plans, and other similar debts
C11 Yes WW other. Specify med
4.2 . : he
2 Methodist Hospital Central Billing Last 4 digits of account number 2871 $1,081.00
Nonpriority Creditor's Name
6121 Cleveland St. When was the debt incurred? 2018
Merrillville, IN 46410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only oO Contingent
C1 Debtor 2 only D1 Untiquidated
z Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[Cl Check if this claim is for a community C1 student loans
debt Cj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo O debts to pension or profit-sharing plans, and other similar debts
0 Yes HE other. Specify med
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 21 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
55 E. 86th Ave.

Merrillville, IN 46410
Number Street City State Zip Code

Who incurred the debt? Check one.

0 Debtor 1 only

C1 Debtor 2 only

WF Debtor 4 and Debtor 2 only

C1 At least one of the debtors and another

C1 Check if this claim is for a community
debt
Is the claim subject to offset?

a No
CO Yes

42 . .
3 Methodist Hospital NL Last 4 digits of account number 4669,6244 $7,000.00
Nonpriority Creditor's Name
600 Grant St. When was the debt incurred? 2018
Gary, IN 46402
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ci Debtor 1 only | Contingent
C1 Debtor 2 only 01 unliquidated
WB debtor 1 and Debtor 2 only O Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino O1 Debis to pension or profit-sharing plans, and other similar debts
CJ Yes I other. Specify med
4.2 . .
4 Methodist Hospital Southlake Last 4 digits of account number $606.00
Nonpriority Creditor'’s Name
8701 Broadway When was the debt incurred?
Merrillville, IN 46410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1] Debtor 1 only oO Contingent
C1 Debtor 2 only D unliquidated
Fl Debtor 1 and Debtor 2 only O Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1] Check if this claim is for a. community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No 0 Debts to pension or profit-sharing plans, and other similar debts
CO Yes Ml other. Specify collection
4.2 . woe
5 Methodist Physician Group Last 4 digits of account number 4669 $275.00

When was the debt incurred? 2018

 

As of the date you file, the claim is: Check all that apply

O Contingent
O Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

C7 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OQ Debts to pension or profit-sharing plans, and other similar debts

M other. Specify med

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 22 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 .
6 Munster Radiology Group Last 4 digits of account number $12.00
Nonpriority Creditor's Name
9201 Calumet Ave. When was the debt incurred?
Munster, IN 46321
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only CO contingent
C1 Debtor 2 only C1 untiquidated
HH pebtor 1 and Debtor 2 only QO Disputed
D1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HENo C1] Debts to pension or profit-sharing plans, and other similar debts
Dyes Hi other. Specity collection
4.2
7 Northwest Emergency Assoc LLG Last 4 digits of account number 0383 $1,516.00
Nonpriority Creditor's Name
P.O. Box 366 When was the debt incurred?
Hinsdale, IL 60522
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only O Contingent
C1 Debtor 2 only C] Unliquidated
z Debtor 1 and Debtor 2 only O Disputed
7 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 student loans
debt [1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes BF other. Specify collection
4.2 :
8 Northwest Indiana Nephrology Last 4 digits of account number 6960 $40.00

 

 

 

Nonpriority Creditor's Name
9201 Calumet Ave
Munster, IN 46321

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only
C1 Debtor 2 only

MM debtor 1 and Debtor 2 only

C7 At least one of the debtors and another

J] Check if this claim is for a community
debt
ls the claim subject to offset?

a No
C1 yes

2017

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

| Contingent
D unliquidated

| Disputed
Type of NONPRIORITY unsecured claim:

O Student loans

O Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

DO Debts to pension or profit-sharing plans, and other similar debts

M other. Specify med

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 23 of 35

Debtor 1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
8085 Rivers Ave., Ste 100
Charleston, SC 29406

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O Debtor 1 only
C1 Debtor 2 only

MM Debtor 1 and Debtor 2 only

[7] At least one of the debtors and another

OO Check if this claim is for a community
debt

Is the claim subject to offset?

a No
Ol yes

4.2
9 NWI Pathology Consult PC Last 4 digits of account number $137.00
Nonpriority Creditor's Name
901 MacArthur Blvd When was the debt incurred?
Attn: Pathology
Munster, IN 46321
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only C1 contingent
C1 Debtor 2 only C1 unliquidated
a Debtor 1 and Debtor 2 only O Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
no C1 Debts to pension or profit-sharing plans, and other similar debts
Dyes MM other. Specify collection
43 341,2560,56
0 NWI Radiology Services Last 4 digits of account number 34 $88.00
Nonpriority Creditor's Name
55 E. 86th Ave., Ste. A When was the debt incurred? 2017
P.O. Box 10645
Merrillville, IN 46410
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only O contingent
CI] Debtor 2 only D1 unliquidated
I Debtor 1 and Debtor 2 only | Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[1] Check if this claim is for a community C1 student loans
debt im Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BENo C1 Debts to pension or profit-sharing plans, and other similar debts
O ves M other. Specify med
4.3
1 Pathology Consultants Last 4 digits of accountnumber 2111 $48.00

When was the debt incurred? 2017

 

As of the date you file, the claim is: Check all that apply

oO Contingent
Oo Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

[J student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

IX other. Specify med

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 24 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
Department 4536
Carol Stream, IL 60122-4536

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C1 Debtor 1 only
DO Debtor 2 only
MA Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

OD Check if this claim is for a community
debt
Is the claim subject to offset?

a No
DO Yes

43 5431,4082,4
2 Quest Diagnostics Last 4 digits of account number 070 Notice/Unknown
Nonpriority Creditor's Name
P.O. Box 740397 When was the debt incurred? 2018
Cincinnati, OH 45274
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
D1 Debtor 1 only oO Contingent
C1 Debtor 2 only [1 unliquidated
a Debtor 1 and Debtor 2 only oO Disputed
CD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BENo C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes MH other. Specify Multiple medical accounts
4.3 : .
3 Reliable Home Improvement Last 4 digits of account number Notice/Unknown
Nonpriority Creditor's Name
2900 Central Ave. When was the debt incurred? 2011
Lake Station, IN 46405
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only D1 contingent
[1] Debtor 2 only D1 unliquidated
BB Debtor 1 and Debtor 2 only | Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student foans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
EA No C1 Debts to pension or profit-sharing plans, and other similar debts
O yes I other. Specify collection
43 : .
4 Retina Associates PC Last 4 digits of account number 2754 $41.00

When was the debt incurred? 2018

 

As of the date you file, the claim is: Check all that apply

O Contingent
[1 unliquidated

C] Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

HH other. Specify med

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 13 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 25 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43 .
5 St. Mary Medical Center Last 4 digits of account number $1,914.00
Nonpriority Creditor's Name
1500 S. Lake Park Ave. When was the debt incurred?
Hobart, IN 46342
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only C) contingent
[1 Debtor 2 only O unliquidated
WH Debtor 1 and Debtor 2 only O Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community F1 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C1 Debts to pension or profit-sharing plans, and other similar debts
O yes Ml other. Specify Collection
4.3 .
6 US Dept of Education Last 4 digits of account number $9,435.00
Nonpriority Creditor's Name
Attn: Ban kruptcy When was the debt incurred?
PO Box 16448
Saint Paul, MN 55116
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MF pebtor 4 only D1 Contingent
C1 Debtor 2 only O Unliquidated
O Debtor 1 and Debtor 2 only [1 Disputed
7 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community Ml Student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
C1 Yes OD other. Specify
student loans
4.3 . .
7 Verizon Wireless Last 4 digits of account number $3,637.00

 

 

Nonpriority Creditor's Name
1515 Woodfield Rd.

Schaumburg, IL 60173
Number Street City State Zip Code

Who incurred the debt? Check one.

O Debtor 1 only

mz Debtor 2 only

C1 Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

CJ Check if this claim is for a community
debt
Is the claim subject to offset?

a No
C1 Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
O Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

CT Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

HI other. Specify collection

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 26 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

Case number (if known)

 

 

Name and Address

AFNI

P.O. Box 3097
Bloomington, IL 61702

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): CJ Part 4: Creditors with Priority Unsecured Claims

Bi part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Alliance One Receivables Mgmt Inc.

4850 Street Rd., Ste. 300
Trevose, PA 19053

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.10 of (Check one): [7] Part 1: Creditors with Priority Unsecured Claims

@ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Arbor Professional Solutions
2090 South Main Street

Ann Arbor, MI 48103-5827

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.13 of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims

Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

CBE Group

PO Box 2217
Waterloo, IA 50704

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.2 of (Check one): Bf Part 1: Creditors with Priority Unsecured Claims
C] Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
CBUSA Inc

PO Box 3333
Munster, IN 46321

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.30 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

BF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Coast Professional

PO Box 2899

West Monroe, LA 71294

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.36 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WW part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Creditors Discount & Audit
415 E. Main St.

P.O. Box 213

Streator, IL 61364

On which entry in Part 4 or Part 2 did you list the original creditor?
Line 4.27 of (Check one): [1 Part 1: Creditors with Priority Unsecured Claims

BB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

IRS Insolvency Group 3

575 N. Pennsylvania ~- MAILSTOP
$B380

Indianapolis, IN 46204

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.2 of (Check one): HH part 4: Creditors with Priority Unsecured Claims
D1 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Jefferson Capital Systems
16 McLeland Road

Saint Cloud, MN 56303

On which entry In Part 1 or Part 2 did you list the original creditor?
Line 4.37 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

IB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

KAMP Medical Billing
PO Box 2191
Indianapolis, IN 46206

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.28 of (Check one): C1 part 1: Creditors with Priority Unsecured Claims

BE part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Komyatte & Casbon PC
9650 Gordon Drive
Highland, IN 46322

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.26 of (Check one): C] Part 1: Creditors with Priority Unsecured Claims

M part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 15 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 27 of 35

Debtor1 Gladen Bates
Debtor 2 Freda Bates

Komyatte & Casbon PC
9650 Gordon Drive
Highland, IN 46322

Case number (if known)

 

Line 4.29 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WH part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Komyatte & Casbon PC
9650 Gordon Drive
Highland, IN 46322

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.35 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

W part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Northwest Indiana Nephrology
5224 S East St, Ste 9
Indianapolis, IN 46227

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.28 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
B part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 6960

 

Name and Address

Office of the Attorney General

Indiana Govt. Center, South, 5th FI.

302 W. Washington St.
Indianapolis, IN 46204

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 2.1 of (Check one): part 4: Creditors with Priority Unsecured Claims
C1 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Office of the Indiana Attorney
General

Indiana Govt. Center, South, 5th FI.

302 W. Washington St.
Indianapolis, IN 46204

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.15 of (Check one): CO Part 4: Creditors with Priority Unsecured Claims

WF Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Phoenix Financial Services
8902 Otis Ave. 103A
Indianapolis, IN 46216

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.11 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

Bi part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Professional Credit Service
PO Box 7548

Springfield, OR 97475

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.9 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

RRS, Inc.

PO Box 3333

Munster, IN 46321-0333

On which eniry in Part 1 or Part 2 did you list the original creditor?
Line 4.30 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

Wi part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
Tri State Adjustments Inc.
P.O. Box 3219
La Crosse, WI 54602-3219

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.17 of (Check one): CQ Part 4: Creditors with Priority Unsecured Claims

MF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Trustmark Recovery Services
541 Otis Bowen Drive
Munster, IN 46321

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.24 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

B part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Trustmark Recovery Services
541 Otis Bowen Drive
Munster, IN 46321

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.16 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Page 16 of 17
Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 28 of 35

Debtor1 Gladen Bates

 

 

Debtor2 Freda Bates Case number (if known)
U.S. Attorney's Office Line 2.2 of (Check one): HE part 1: Creditors with Priority Unsecured Claims
5400 Federal Plaza, Ste. 1500 OO Part 2: Creditors with Nonpriority Unsecured Claims

Hammond, IN 46320

Last 4 digits of account number

 

Name and Address

On which entry in Part 1 or Part 2 did you list the original creditor?

United Recovery Service Line 4.25 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
18525 Torrence Ave., Ste. C-1 MF part 2: Creditors with Nonpriority Unsecured Ciaims

Lansing, IL 60438

Last 4 digits of account number

 

 

fm Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

6a.
Total
claims
from Part 1 6b.
6c.
6d.
6e.
6f.
Total
claims
from Part 2 6g.
6h.
6i.
6j.

Official Form 106 E/F

 

 

 

 

 

 

 

 

Total Claim
Domestic support obligations 6a. $ 0.00
Taxes and certain other debts you owe the government 6b. $ 0.00
Claims for death or personal injury while you were intoxicated 6c. $ 0.00
Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
Student loans 6f. $ 9,435.00
Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ :
Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here $ 59,644.00
Total Nonpriority. Add lines 6f through 6i. Gj. $ 69,079.00
Schedule E/F: Creditors Who Have Unsecured Claims Page 17 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 29 of 35

aTRGRUeat een Pea CAC Ree

Debtor 1 Gladen Bates
First Name Middle Name Last Name

Debtor 2 Freda Bates
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © NORTHERN DISTRICT OF INDIANA

 

Case number
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
@ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.4

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 30 of 35

Reel) CMA Td pee

Debtor 1 Gladen Bates

First Name Middle Name Last Name

Debtor 2 Freda Bates
(Spouse ff, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Case number
(If known) O1 Check if this is an

amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

HNo
O Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

HI No. Go to line 3.
1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 C1 Schedule D, line
Name CO Schedule E/F, line
O Schedule G, line
Number Street
City State ZIP Code
3.2 C] Schedule D, line
Name CO] Schedule E/F, line
O Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 31 of 35

Fill in this information to identify your case

Debtor 1 Gladen Bates

 

Debtor 2 Freda Bates
(Spouse, if filing)

 

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA

 

Case number Check if this is:
(If known) O An amended filing

CI A supplement showing postpetition chapter
13 income as of the following date:

Official Form 106] MM/DD/YYYY
Schedule I: Your Income 12/5

 

 

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment Be
information. :Debtor 1

FS ogap chet ote ag ee op ng ene ce ee ER gt cb ee een neces f igneenecninie epee, gt a genomes cay

 

‘Debtor 2 or non-filing spouse.

 

if you have more than one job, C1 Employed Employed
attach a separate page with Employment status a
information about additional Not employed C1] Not employed
employers. . .

Occupation Retired CNA

 

Include part-time, seasonal, or . ;
self-employed work. Employer's name Methodist Hospital NL

 

Occupation may include student Employer's address

or homemaker, if it applies. 600 Grant St.

Gary, IN 46402

 

How long employed there? 2 years

Give Details About Monthly Income

 

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

4

‘ForDebtor1 | ForDebtor Zor |
Be covou) _non-filing spouse 3

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 § 2,457.00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +4 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | §$ 0.00 $ 2,457.00

 

 

 

 

 

Official Form 106l Schedule |: Your Income page 1

 
Debtor1 Gladen Bates
Debtor2 Freda Bates Case number (if known)
For Debtor1, ©: “For Debtor 2or-~ :
: . .~« ] = non-filing spouse ©
Copy line 4 here 4. §$ 0.00 $ 2,457.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 0.00 $ 377.00
5b. Mandatory contributions for retirement plans 5b.  $ 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. §$ 0.00) «$$ 0.00
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0.00
5e. Insurance Se. § 0.00 = 6§$ 238.33
5f. Domestic support obligations Sf. $ 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: Bh.t+ $ 0.00 + $ 0.00
6. Add the payroll deductions. Add lines 5a+5b+5ct+5d+5e+5f+5g+5h. 6. §$ 0.00 $ 615.33
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 § 0.00 ©« «6 1,841.67
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. § 0.00 $ 0.00
8b. Interest and dividends 8b. § 0.00 §& 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. §$ 0.00 «$ 0.00
8d. Unemployment compensation 8d. §$ 0.00 =§ 0.00
8e. Social Security 8e. §$ 1,009.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8. $ 0.00 $ 0.00
8g. Pension or retirement income 8g. $§$ 0.00 = $ 0.00
8h. Other monthly income. Specify: 8h.+ § 0.00 + $ 0.00
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 1,009.00} |$ 0.00
10. Calculate monthly income. Add line 7 + line 9. 10. | $ 1,009.00/+/$ —1,841.67|=/$ 2,850.67
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. + 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $2,850.67)
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

z
O

Case 19-21459-jra Doc6 Filed 06/12/19 Page 32 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No,

 

 

 

 

 

 

Yes. Explain: |

Official Form 1061 Schedule I: Your Income

page 2

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 33 of 35

MIRIAM MAL CLAM OM e(sIAl I AN Ole mes icios

 

 

 

Debtor 1 Gladen Bates Check if this is:

[J] An amended filing
Debtor 2 Freda Bates 1 Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA MM/DD/YYYY

 

Case number
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

# Describe Your Household
1. Is this a joint case?

C1 No. Go to line 2.
Ml Yes. Does Debtor 2 live in a separate household?
MNo
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? Mi No

      

 

 

 

 

Do not list Debtor 1 and Ol Yes. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent... Debtor 1 or Debtor 2 age live with you?
Do not state the
dependents names. OYes
ONo
0 Yes
C] No
Ol Yes
ONo
O Yes
3. Do your expenses include HNo

expenses of people other than

yourself and your dependents? Ll Yes

 

ma Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

     

cessor ey ete cece anes ney cennaninemee ioe see ctieagece peicom sipagetttpeng neniancnpe te cteg

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income

(Official Form 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. $ 0.00

 

If not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner’s, or renter’s insurance 4b. §$ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 200.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 34 of 35

Debtor1 Gladen Bates
Debtor2 Freda Bates

6.

ON

13.
14.
15.

16.

17.

19.

20.

21,
22.

23.

24,

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

Case number (if known)

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning

. Personal care products and services
11.
12,

Medical and dental expenses

Do not include car payments.

Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

Calculate your monthly net income.

 

 

 

 

 

 

6a. $ 300.00
6b. $ 107.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 190.00
6d. §$ 0.00
7. $ 500.00
8. $ 0.00
9. $ 150.00
10. $ 100.00
11. $ 80.00
Transportation. Include gas, maintenance, bus or train fare. 12, § 240.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 150.00
Charitable contributions and religious donations 14. $ 80.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. $ 0.00
15c. $ 110.00
15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
17a. $ 0.00
17b. $ 0.00
17c. § 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your income (Official Form 106l). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19,
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner’s, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. +$ 0.00
$ 2,207.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 2,207.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. § 2,850.67
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,207.00
23c. Subtract your monthly expenses from your monthly income. 230.1$ 643.67

The result is your monthly net income.

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

HI No.

 

O Yes. [ Explain here:

Official Form 106J Schedule J: Your Expenses

page 2

 
Case 19-21459-jra Doc6 Filed 06/12/19 Page 35 of 35

Fill ta YE) MURR CHG ts ee

Debtor 1 Gladen Bates
First Name Middle Name Last Name

Debtor 2 Freda Bates
(Spouse if, filing) First Name Middle Name

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

Last Name

Case number
(ifknown) C1 Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/45

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Sign Below

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

wi ONo
OL Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

(WP) aclt— Prd

Idden Bates
Signature of Debtor 1

 

 

Signature of Debtor 2

Date May 23, 2019 Date May 23, 2019

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
